 


109 HR 261 IH: To expand the class of beneficiaries who may apply for adjustment of status under section 245(i) of the Immigration and Nationality Act by extending the deadline for classification petition and labor certification filings.
U.S. House of Representatives
2005-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 261 
IN THE HOUSE OF REPRESENTATIVES 
 
January 6, 2005 
Ms. Jackson-Lee of Texas introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To expand the class of beneficiaries who may apply for adjustment of status under section 245(i) of the Immigration and Nationality Act by extending the deadline for classification petition and labor certification filings. 
 
 
1.Extension of deadline 
(a)In generalSection 245(i)(1)(B)(i) of the Immigration and Nationality Act (8 U.S.C. 1255(i)(1)(B)(i)) is amended by striking April 30, 2001; and inserting April 30, 2002;. 
(b)Effective dateThe amendment made by subsection (a) shall take effect as if included in the enactment of the Legal Immigration Family Equity Act (as enacted into law by Public Law 106–553). 
 
